          Case 1:21-cv-11279-LTS Document 2 Filed 08/05/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                                 CIVIL ACTION NO.



 AMESBURY PUBLIC SCHOOLS,
 Plaintiff

 v.

 BUREAU OF SPECIAL EDUCATION
 APPEALS of the MASSACHUSETTS DIVISION
 OF ADMINISTRATIVE LAW APPEALS, and
 JOHN DOE AND JANE DOE,
 Defendants



          PLAINTIFF’S MOTION TO STAY DECISION AND ORDER OF THE
                  BUREAU OF SPECIAL EDUCATION APPEALS

       The Plaintiff, the Amesbury Public Schools (hereinafter “Amesbury”), hereby requests a

stay of the decision and order of the Bureau of Special Education Appeals that Amesbury

reimburse Defendants, John Doe and Jane Doe, the sum of $68,246.86 for the past unilateral

placement of their daughter in a private special education school.

       In support of its Motion, Amesbury submits that it would be inequitable to require it to

reimburse Defendants prior to a final decision on the merits in this matter, which is pending

pursuant to the instant appeal. In further support of this Motion, Amesbury submits a

Memorandum of Law.

       WHEREFORE, Plaintiff requests that its Motion to Stay be allowed.




                                                1
          Case 1:21-cv-11279-LTS Document 2 Filed 08/05/21 Page 2 of 2




                                     Respectfully submitted,

                                     For the Plaintiff,
                                     AMESBURY PUBLIC SCHOOLS,
                                     By its attorneys,


                                     _________________________________
                                     Jeffrey M. Sankey, BBO #551062
                                     Katie A. Meinelt, BBO #678903
                                     SANKEY, MEINELT & FISHER, LLP
                                     25 Braintree Hill Park, Suite 200
                                     Braintree, MA 02184
                                     (781) 930-3127
                                     jsankey@sankeylaw.com
                                     kmeinelt@sankeylaw.com


                                      CERTIFICATION

       I hereby certify that a true copy of the above document was served upon the party and/or
attorney for each other party by first class mail and email on August 5, 2021.

                                            /Jeffrey M. Sankey/_____________________
                                            Jeffrey M. Sankey, BBO #551062




                                               2
